BIYES, District Judge.
On consideration whereof, the court is of the opinion that although in the distribution of the general assets of a bankrupt the partnership assets are to be first applied to the partnership debts, and the individual assets of any separate partner first applied to his individual debts according to the terms of the bankrupt law, yet when a judgment has been obtained by a partnership creditor against the members of a concern, such judgment operates as a several lien against the real estate of each partner, and if prior in point of time to a judgment obtained against an individual partner by an individual creditor of such partner, is to be preferred to such subsequent judgment; but the court is further of the opinion that when such partnership creditor can get satisfaction of any part of said judgment out of the partnership assets, the pro rata distribution to which such partnership creditor is entitled out of the partnership fund shall be first applied as a credit on said judgment against the separate partner in relief of the fund of such separate partner for the benfit of the separate creditor.
Upon appeal the foregoing decision was affirmed by Bond, Circuit Judge. [Case unreported.]